Citation Nr: 0737266	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-40 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent disabling for a right shoulder disorder for the 
period prior to October 15, 2003.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for a right shoulder disorder for the period from 
October 15, 2003, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to October 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  For the period prior to October 15, 2003, the veteran's 
right shoulder disorder was manifested by flexion and 
abduction of the right arm not less than 90 degrees.

2.  For the period from October 15, 2003, forward, the 
probative medical evidence of record reflects that the 
veteran's right shoulder disorder is currently manifested by 
flexion and abduction of the right arm of less than 90 
degrees, but not less than 25 degrees from his side.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for a right shoulder disorder have not been met for 
the period prior to October 15, 2003.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 
5019-5201 (2007).

2.  The criteria for a disability evaluation in excess of 30 
percent for right shoulder disorder have not been met for the 
period from October 15, 2003, forward.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 
5019-5201 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the 
pertinent regulations concerning VA's duties to notify and 
assist were not enacted until 2000, notification of these 
duties prior to the initial adjudication of the veteran's 
claim was impossible.  However, letters dated in February 
2005 and March 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded fee-based examinations in June 
2001, October 2003, and December 2005.  38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Increased Initial and Current Evaluations of Right Shoulder 
Disorder

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations 
do not require that all cases show all findings specified by 
the Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, as in the present case, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id. 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The veteran filed a claim to reopen the issue of entitlement 
to service connection for a right shoulder disorder in May 
1999.  By a September 2001 rating decision, service 
connection was granted, and a 10 percent initial evaluation 
assigned, effective May 3, 1999.  By a January 2004 rating 
decision, the initial evaluation was increased to 20 percent, 
also effective May 3, 1999 (date of claim).  Based on the 
results of a fee-based examination, a 30 percent evaluation 
was assigned, effective from October 15, 2003.  Accordingly, 
the Board will consider the propriety of each of these 
evaluations in turn.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The 
hyphenated diagnostic code in this case indicates that 
bursitis, under Diagnostic Code 5019, is the service-
connected disorder, and limitation of motion of the arm, 
under Diagnostic Code 5201, is the residual condition.

According to the Schedule, bursitis is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The veteran is right-handed; thus, his right shoulder is 
considered his major extremity.  See 38 C.F.R. § 4.69.  Under 
Diagnostic Code 5201, a 20 percent evaluation is assigned for 
limitation of minor arm motion at shoulder level (90 
degrees); a 30 percent evaluation is assigned for limitation 
of motion to midway between side and shoulder level (45 
degrees); and the maximum 40 percent evaluation is assigned 
for limitation of motion of the arm to 25 degrees from the 
side, which includes both flexion (range of motion from the 
side of the body out in front) and abduction (range of motion 
from the side of the body out to the side).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201; see also Mariano v. Principi, 
17 Vet. App. 305, 314-16 (2003); 38 C.F.R. § 4.71, Plate I.

Period prior to October 15, 2003

After a thorough review of the record, the evidence does not 
support an initial evaluation under Diagnostic Code 5201 
greater than 20 percent for the period prior to October 15, 
2003, as neither flexion nor abduction were limited to less 
than 90 degrees.  During a June 1998 VA outpatient visit, 
abduction was to 90 degrees, with pain; during a November 
1999 private evaluation, both abduction and rotation of the 
right arm were to 90 degrees.  During the June 2001 fee-based 
examination, abduction was to 90 degrees.  During a July 2002 
VA outpatient visit, abduction was limited to 100 degrees 
with pain, but flexion was full to 180 degrees.  

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate anklyosis of the scapulohumeral 
articulation, Diagnostic Code 5200 is not for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  Further, although 
irregularity of greater tuberosity of the right humerus was 
shown on VA multiresonant imaging testing in August 2002, 
this does not constitute recurrent dislocation of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
of the humerus, loss of the humerus head, or malunion of the 
humerus constituting a marked deformity, as to merit an 
evaluation greater than 20 percent under Diagnostic Code 
5202.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Finally, 
consideration of Diagnostic Code 5203 is not warranted as an 
evaluation greater than 20 percent is not available under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

The Board has also considered whether there is any additional 
functional loss not contemplated in the initial 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  During the June 1998 VA 
outpatient visit, abduction was to 90 degrees, with pain, and 
during a July 2002 VA outpatient visit, abduction was limited 
to 100 degrees with pain.  However, on neither of these 
occasions was it noted that the range of motion was 
additionally limited by this pain.  Further, a November 1999 
private evaluation noted no crepitus in the joint, and a July 
2002 VA outpatient treatment record noted an absence of 
swelling or hotness of the joint.  The veteran consistently 
reported pain both at movement and at rest; however, he did 
not report weakness, fatigability, lack or coordination, or 
restricted or excess movement of the joint, and none was 
documented on either the private, fee-based, or VA 
evaluations of record.  For these reasons, and because the 
pain the veteran experiences does not limit his right arm 
range of motion to less than 90 degrees, the Board finds that 
there is no additional functional loss not contemplated in 
the 20 percent rating, and that an increased evaluation on 
this basis is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b) (1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations with respect to the initial 
evaluation are not inadequate.  The medical evidence reflects 
that the manifestations of the veteran's right shoulder 
disorder, for the period prior to October 15, 2003, did not 
exceed that already encapsulated by the 20 percent evaluation 
initially assigned.  Moreover, there is no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization or surgery due to his right shoulder 
disability; although he reported increased symptomatology as 
a result of his employment with a vending company, the 
documented interference with his ability to complete his 
regular occupational tasks did not rise to a level not 
already contemplated by the current evaluation.  Accordingly, 
any failure to consider this provision or failure to refer 
the claim for extraschedular consideration did not prejudice 
the veteran.

Because the evidence of record does not show limitation of 
motion of the arm to less than 90, or functional loss 
constituting same, the preponderance of the evidence is 
against the veteran's claim for the assignment of a 
disability rating in excess of 20 percent for a right 
shoulder disorder for the period prior to October 15, 2003.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the period from October 15, 2003, forward

The veteran's service-connected right shoulder disorder is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5019-5201.  
However, after a thorough review of the record, the evidence 
does not support an evaluation under Diagnostic Code 5201 
greater than 30 percent for the period beginning October 15, 
2003, as neither flexion nor abduction were limited to 25 
degrees from the side.  The October 2003 fee-based 
examination noted flexion to 35 degrees and abduction to 40 
degrees.  October 2004 and September 2005 VA outpatient 
treatment records noted "painfully" restricted ranges of 
motion "in all directions," but did not give measured 
degrees of motion.  On range of motion testing during the 
December 2005 fee-based examination, flexion was limited to 
15 degrees, and abduction was limited to 10 degrees; however, 
the examiner stated that the veteran's demonstrated 
limitation of motion was "way out of proportion" to any 
objective physical examination or x-ray findings, thus 
suggesting symptom magnification on the part of the veteran.  
For these reasons, the December 2005 results are not 
considered probative.  Accordingly, based on the probative, 
objective medical evidence, limitation of flexion or 
abduction to 25 degrees from the side is not shown, and as 
such, an evaluation greater than 30 percent under Diagnostic 
Code 5201 for the period beginning October 15, 2003, is not 
warranted.



The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath, 1 Vet. App. at 595.  
However, as the evidence of record does not demonstrate 
anklyosis of the scapulohumeral articulation, recurrent 
dislocation of the scapulohumeral joint, fibrous union of the 
humerus, nonunion of the humerus, loss of the humerus head, 
or malunion of the humerus constituting a marked deformity, 
Diagnostic Codes 5200 and 5201 are not for application.  38 
C.F.R. § 4.71a, Diagnostic Code 5200-01.  Additionally, 
consideration of Diagnostic Code 5203 is not warranted as an 
evaluation greater than 30 percent is not available under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 30 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  October 2004 and September 2005 VA outpatient 
treatment records noted "painfully" restricted ranges of 
motion "in all directions," but did not give measured 
degrees of motion; thus, the veteran's range of motion has 
not been shown to be additionally limited by pain.  Further, 
flexion was limited to 15 degrees, and abduction was limited 
to 10 degrees on fee-based examination in December 2005.  
However, as noted above, these results, as well as the 
veteran's documented subjective complaints of his level of 
pain during the examination, are not probative as the 
examiner could not reconcile them with the objective physical 
examination or x-ray findings, thus suggesting they were 
unreliable.  Additionally, the veteran consistently reported 
pain both at movement and at rest; however, he did not report 
fatigability, lack or coordination, or restricted or excess 
movement of the joint, and none was documented on either the 
private, fee-based, or VA evaluations of record.  Although 
reduced grip strength was noted during the December 2005 
examination, it is not demonstrated that this is to such a 
degree to constitute functional loss.  For these reasons, and 
because the pain the veteran experiences does not limit his 
right arm range of motion to less than 25 degrees, the Board 
finds that there is no additional functional loss not 
contemplated in the 30 percent rating, and that an increased 
evaluation on this basis is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b) (1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd, 9 Vet. App. at 88.  In this regard, the 
schedular evaluations with respect to the current evaluation 
are not inadequate, as the medical evidence reflects that the 
manifestations of the veteran's right shoulder disorder do 
not exceed that already encapsulated by the 30 percent 
evaluation currently assigned.  Moreover, there is no 
evidence of an exceptional disability picture.  The veteran 
has not required hospitalization or surgery due to his right 
shoulder disability.  Further, although the veteran reported 
increased symptomatology as a result of his employment with a 
vending company, the claimed interference with employment is 
not shown to be totally due to the right shoulder disorder; 
the record documents that the veteran has several other 
nonservice-connected disorders, to include arthritis of the 
left acromioclavicular joint, right and left sternomanubrial 
joints, and cervical spine.  Accordingly, any failure to 
consider this provision or failure to refer the claim for 
extraschedular consideration did not prejudice the veteran.

Because the evidence of record does not show limitation of 
motion of the arm to 25 degrees or less, or functional loss 
constituting same, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for a 
right shoulder disorder for the period from October 15, 2003, 
forward.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to a disability evaluation in excess of 20 
percent disabling for a right shoulder disorder for the 
period prior to October 15, 2003, is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for a right shoulder disorder for the period from 
October 15, 2003, forward, is denied.



______________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


